Carley, Presiding Judge.
Appellant-plaintiff in this lien foreclosure action appeals from the grant of summary judgment in favor of appellee-defendants. Unless otherwise specified, the relevant facts are the same as those in D & N Elec. v. Underground Festival, 202 Ga. App. 435 (414 SE2d 891) (1991).
1. Construing the evidence of record most favorably for appellant, appellee Underground Festival, Inc. (UFI) “is the ‘true owner’ against whose interest in the property a viable lien can attach. [Cits.]” D & N Elec. v. Underground Festival, supra at 436 (1).
2. Under a proper construction of the evidence of record, the lack of any immediate contract between UFI and appellant would likewise not constitute a viable basis for the grant of summary judgment in favor of UFI. D & N Elec. v. Underground Festival, supra at 437 (2).
3. Here, unlike D & N Elec. v. Underground Festival, supra at 437 (3), UFI relies upon an affidavit obtained from the contractor with whom appellant had contracted. This affidavit was. dated June *59013, 1989, and is in substantial compliance with OCGA § 44-14-361.2 (a) (2). Star Mfg. v. Edenfield, 191 Ga. App. 665 (2) (382 SE2d 706) (1989); Dixie Concrete Svcs. v. Life Ins. Co. of Ga., 174 Ga. App. 866 (331 SE2d 889) (1985). It is undisputed that this affidavit was given in connection with the final payment of the contract price and that the improvements were substantially completed by June 13, 1989. Compare CC&B Indus. v. Stroud, 198 Ga. App. 658 (1) (402 SE2d 527) (1991). It follows that the trial court correctly granted summary judgment in favor of UFI.
Decided January 28, 1992.
McReynolds & Welch, J. Michael Welch, Frederic S. Beloin, for appellant.
Alston & Bird, John I. Spangler III, Linda K. Disantis, for appellees.
4. Assuming, without deciding, that our holding in Divisions 1 and 2 would not otherwise be applicable to appellee Jacqueline Amirmonazah, our holding in Division 3 would be.

Judgments affirmed.


Beasley, J., and Judge Arnold Shulman concur.